DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 60, 66, 72, 79, 83, 84, 87, 92, 93, 95-101 and 107-113 are pending and under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2021, 10/29/2021 and 05/27/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 60, 66, 72, 83, 87, 92, 93, 95-98, 100, 101 and 108-111 are rejected under 35 U.S.C. 103 as being unpatentable over Ghayur et al. (US 2014/0219913 A1; IDS, 08/04/2021) and further in view of Roschke et al. (US 2014/0065142 A1; IDS, 08/04/2021).
Ghayur teaches a binding molecule comprising an NGF antagonist domain and a TNFα antagonist domain, wherein the NGF antagonist domain comprises an anti-NGF antibody, and the TNFα antagonist domain comprises a soluble TNFα-binding fragment of TNFR-2 for treatment of different kinds of pain, including acute and chronic pain, as in claims 60, 66 and 108-110. See, e.g., [0027], [0046], Example 1.4 and Table 8. Ghayur teaches that the TNFα antagonist is etanercept, which comprises a soluble TNFα-binding fragment of TNFR-2 (TNF Receptor-2) fused at its carboxy terminus to a human IgG1 Fc domain, and which blocks binding of TNFα binding to a TNFR, as in claims 87, 92, 93, 95 and 96. See Table 8. Note that SEQ ID NO: 13 is the sequence of the soluble TNFR2 receptor, which is included in Ghayur's disclosure, as in claims 97 and 111. See p.70 of the specification. Ghayur fails to teach the specific anti-NGF antibody of the claims. 
Roschke teaches binding molecules comprising an NGF antagonist domain and a TNFα antagonist domain (a soluble TNFα receptor), wherein the NGF antagonist domain comprises an anti-NGF antibody, which is the MEDI-578 antibody (see [0338]), and the specification teaches that this antibody comprises the CDRs of claim 72 (SEQ ID NOs:4-6 and 8-10). See pp.69-70. Roschke teaches that the molecules are used for treating pain, including acute and chronic pain. See [0028] and [0066]. Roschke teaches that the antibody can be scFv, as in claims 83 and 100. See [0118]. Roschke teaches that the two components of the binding molecules are linked through linkers, as in claims 98 and 101. See, e.g., [0360]. Roschke fails to teach that the soluble TNFα receptor is TNFR-2.
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Ghayur and Roschke. The person of ordinary skill in the art would have been motivated to do so since Ghayur teaches binding compounds comprising an anti-NGF antibody, and a soluble TNFα-binding fragment of TNFR-2 and nucleic acids that encode the compounds and because Roschke teaches binding compounds comprising an anti-NGF antibody and a soluble TNFα-binding fragment of another TNFα receptor. The artisan would have been further motived since both references state that the binding compounds can be used for treating pain. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  Moreover, this section of the MPEP teaches "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Ghayur et al., in view of Roschke et al. as applied to claims 60, 66, 72, 83, 87, 92, 93, 95-98, 100, 101 and 108-111 above, and further in view of Reiter et al. (Nat Biotechnol. 1996, IDS, 08/04/2021).
Ghayur and Roschke teach as set forth above. The combination of these references fails to teach that the scFv is SS (disulfide)-stabilized, as in claim 84.
Reiter teaches that antibody single variable domain constructs can be made with disulfide bonds (i.e. covalent associations) connecting the single variable domains, which results in increased stability of the constructs (see p.1242 under “Stability”), as in claim 18.  Reiter does not teach the particular binding compound claimed.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Ghayur, Roschke and Reiter. The artisan of ordinary skill would have been motivated to use covalent associations (disulfide bonds) since Reiter teaches that such polypeptide constructs are highly stable. See p.1242 under “Stability”. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Claims 99 is are rejected under 35 U.S.C. 103 as being unpatentable over Ghayur et al., in view of Roschke et al. as applied to claims 60, 66, 72, 83, 87, 92, 93, 95-98, 100, 101 and 108-111 above, and further in view of Schlehuber (U.S. Patent No. 7,001,882; 08/04/2021).
Ghayur and Roschke teach as set forth above. The references fail to teach that the a homodimer of a fusion protein comprising the anti-NGF antibody and the soluble TNFα receptor, as in claim 99.
Schlehuber teaches forming homodimers of fusion proteins for increased stability (see col.6, lines 20-26). Schlehuber does not teach the particular binding compound claimed.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Ghayur, Roschke and Schlehuber. The artisan of ordinary skill would have been motivated to generate a homodimer of the fusion protein as claimed since Schlehuber teaches that such are more stable. See col.6, lines 20-26. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 60, 66, 72, 79, 83, 84, 87, 92, 93, 95-101 and 107-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,884,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a binding molecule comprising an NGF antagonist domain and a TNFα antagonist domain, wherein the NGF antagonist domain comprises an anti-NGF scFv fragment, and the TNFα antagonist domain comprises a soluble, TNFα-binding fragment of TNFR-2; and wherein the anti-NGF scFV fragment comprises, from N-terminus to C-terminus, a VH comprising the amino acid sequence of SEQ ID NO: 94, a 20-amino acid linker sequence (GGGGS)4 (SEQ ID NO:19), and a VL comprising the amino acid sequence of SEQ ID NO: 95 (see patent claim 1), as in the instant claims. The patent claims recite all of the sequences of the polypeptides recited in the claims of this application. 
The courts have held that for purposes of obviousness-type double patenting, a claim to product is considered an obvious variant of a claim to a method when the appropriate portion of the patent specification concerning the product teaches the method claim. See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010). The issues in this appeal revolved around an earlier patent claiming a composition of matter and describing a method for using that composition, and a later patent claiming that method of use. Both of the patents in this case, Patent No. 4,808,614 (the '614 patent) and Patent No. 5,464,826 (the '826 patent) relate to gemcitabine, the active ingredient of Lilly's Gemzar® product. The '614 patent claims both gemcitabine itself, as well as a method of using it to treat viral infections. In addition, the '614 patent's specification discloses using gemcitabine to treat cancer.  The '826 patent claims a method of treating cancer comprising administering a therapeutically effective amount of gemcitabine. On appeal, the panel agreed with the district court and Sun that obviousness-type double patenting occurred here, thus invalidating the asserted claims of the '826. See also Geneva v. GlaxoSmithKline, 349 F.3d 1373, and Pfizer v. Teva, 518 F.3d 1353. In Geneva, the earlier patent claimed a compound and the specification disclosed its effectiveness for inhibiting beta-lactamase. The later patent claimed a method of using the compound to affect beta-lactamase inhibition. Similarly, in Pfizer, the earlier patent claimed several compounds and the specification disclosed their use in treating inflammation; the later patent claimed a method of using these compounds for treating inflammation. In both cases, the court ruled that the claims were not "patentably distinct," and thus the latter claims were invalid for obviousness-type double patenting.  
Since the claims are directed to a method of using the binding molecule of the patent claims, the patent discloses methods of using the binding molecule as claimed, and this application is not a divisional of the ‘911 patent, the claims of this application and the claims of the patent are not patentably distinct. 

Claims 60, 66, 72, 79, 83, 84, 87, 92, 93, 95-101 and 107-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,457,728. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a binding molecule comprising an NGF antagonist domain and a TNFα antagonist domain, wherein the NGF antagonist domain comprises an anti-NGF antibody or fragment thereof; wherein the TNFα antagonist domain comprises a soluble, TNFα-binding fragment of TNFR-2; wherein the anti-NGF antibody or fragment thereof comprises a VH domain comprising a set of CDRs HCDR1, HCDR2, HCDR3 and a VL domain comprising a set of CDRs LCDR1, LCDR2 and LCDR3, wherein the HCDR1 has the amino acid sequence of SEQ ID NO: 4, the HCDR2 has the amino acid sequence of SEQ ID NO: 5, the HCDR3 has the amino acid sequence of any one of SEQ ID NOs: 6, 11 or 12, the LCDR1 has the amino acid sequence of SEQ ID NO: 8, the LCDR2 has the amino acid sequence of SEQ ID NO: 9, and the LCDR3 has the amino acid sequence of SEQ ID NO: 10;  wherein a cysteine is present in the VH domain at the amino acid corresponding to amino acid position 44 of SEQ ID NO: 94;  and wherein a cysteine is present in the VL domain at the amino acid corresponding to amino acid position 103 of SEQ ID NO: 95. The patent claims recite all of the sequences of the encoded polypeptides recited in the instant claims. 
Since the claims are directed to a method of using the binding molecule of the patent claims, the patent discloses methods of using the binding molecule as claimed, and this application is not a divisional of the ‘728 patent, the claims of this application and the claims of the patent are not patentably distinct. See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).

Claims 60, 66, 72, 79, 83, 84, 87, 92, 93, 95-101 and 107-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,053,307. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to an isolated polynucleotide encoding a binding molecule; wherein the binding molecule comprises an NGF antagonist domain and a TNFα antagonist domain, wherein the NGF antagonist domain comprises an anti-NGF antibody or fragment thereof; wherein the TNFα antagonist domain comprises a soluble, TNFα-binding fragment of TNFR-2; wherein the anti-NGF antibody or fragment thereof comprises a VH domain comprising a set of CDRs HCDR1, HCDR2, HCDR3 and a VL domain comprising a set of CDRs LCDR1, LCDR2 and LCDR3, wherein the HCDR1 comprises the amino acid sequence of SEQ ID NO: 4, the HCDR2 comprises the amino acid sequence of SEQ ID NO: 5, the HCDR3 comprises the amino acid sequence of any one of SEQ ID NOs: 6, 11 or 12, the LCDR1 comprises the amino acid sequence of SEQ ID NO: 8, the LCDR2 comprises the amino acid sequence of SEQ ID NO: 9, and the LCDR3 comprises the amino acid sequence of SEQ ID NO: 10; wherein a cysteine is present in the VH domain at the amino acid corresponding to amino acid position 44 of SEQ ID NO: 94; and wherein a cysteine is present in the VL domain at the amino acid corresponding to amino acid position 103 of SEQ ID NO: 95. The patent claims recite all of the sequences of the polypeptides recited in the claims of this application.
Since the claims are directed to a method of using the binding molecule encoded in the patent claims, the patent discloses methods of using the binding molecule as claimed, and this application is not a divisional of the ‘307 patent, the claims of this application and the claims of the patent are not patentably distinct. See Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
17 December 2022